Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4532 Filed 12/23/20 Page 1 of 47




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ADAM COMMUNITY CENTER,
           Plaintiff,                     Civil Action No. 18-13481
v                                         District Judge Nancy G. Edmunds

CITY OF TROY, et al,
              Defendants.

And

UNITED STATES OF AMERICA
             Plaintiff,                    Civil Action No. 19-12736
v                                          District Judge Nancy G. Edmunds

CITY OF TROY,
              Defendant.
______________________________________________________/


      DEFENDANTS MOTION FOR SUMMARY JUDGMENT; BRIEF IN
                     SUPPORT OF MOTION

                  MOTION FOR SUMMARY JUDGMENT

       Defendants City of Troy, Troy City Council, Troy Planning

Commission, and Troy Zoning Board of Appeals (hereafter all Defendants

are collectively referred to as Troy or City) moves pursuant to Fed R Civ P

56(a) for summary judgment in its favor in both of the above cases for the

following reasons:

   • Plaintiffs United States of America’s (hereafter United States) and

       Adam Community Center’s (hereafter Adam) RLUIPA claims brought
                                      1
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4533 Filed 12/23/20 Page 2 of 47




      under 42 U.S.C. § 2000cc(a)(1) should be dismissed because there

      is no evidence Defendant imposed or implemented a land use

      regulation that imposed a substantial burden on Adam’s exercise of

      religion.

   • Plaintiffs United States and Adam’s RLUIPA claims brought under 42

      U.S.C. § 2000cc(b)(1) should be dismissed because there is no

      evidence Defendant imposed or implemented a land use regulation

      that treated a religious institution on less favorable terms than a

      similarly situated nonreligious institution.

   • Plaintiff Adam’s RLUIPA claims brought under 42 U.S.C. §

      2000cc(b)(2) and 42 U.S.C. § 2000cc(b)(3) should be dismissed

      because there is no evidence Troy discriminated against Adam on

      the basis of religion or that Troy imposed a land use regulation that

      unreasonably limited religious assemblies, institutions, or structures.

   • All of Plaintiff Adam’s claims brought under 42 U.S.C. § 1983 should

      be dismissed on the basis there is no evidence of any underlying

      constitutional violations committed by Troy.

Counsel for Defendant had a conference with counsel for Adam on

December 21, 2020 and a conference with counsel for the United States on




                                        2
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4534 Filed 12/23/20 Page 3 of 47




December 21, 2020, and explained the nature of this motion and its legal

basis and requested but did not obtain concurrence in the relief sought.

Dated: December 23, 2020                   s/Allan T. Motzny
                                           Lori Grigg Bluhm (P46908)
                                           Allan T. Motzny (P37580)
                                           500 W. Big Beaver Road
                                           Troy, MI 48084
                                           (248) 524-3320
                                           motznyat@troymi.gov



    BRIEF IN SUPPORT OF DEFENDANTS’ MOTION FOR SUMMARY
                          JUDGMENT

                  STATEMENT OF ISSUES PRESENTED

      The issues presented in this case are:

      1) Whether Plaintiffs have sufficient evidence to prove Troy imposed

or implemented a land use regulation that imposed a substantial burden on

Adam’s exercise of religion.

      2) Whether Plaintiffs can establish that Troy imposed or implemented

a land use regulation that treated a religious institution on less favorable

terms than a similarly situated nonreligious institution.

      3) Whether Plaintiffs can prove its allegations that Troy discriminated

against Adam on the basis of religion or imposed a land use regulation that

unreasonably limited religious assemblies, institutions, or structures.



                                       3
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4535 Filed 12/23/20 Page 4 of 47




      4) Whether all of Plaintiff Adam’s claims brought under 42 U.S.C. §

1983 should be dismissed on the basis there is no evidence of any

underlying constitutional violations.


   STATEMENT OF MOST CONTROLLING OR MOST APPROPRIATE
              AUTHORITY FOR THE RELIEF SOUGHT

  • The most appropriate authority for Issue 1 is Livingston Christian

     Schools v Genoa Charter Township, 858 F3d 996 (CA 6, 2017).

  • The most controlling or appropriate authority for Issue 2 is Tree of Life

     Christian Schools v City of Upper Arlington, 905 F3d 357 (CA 6, 2018).

  • The most controlling or appropriate authorities for Issue 3 are 42

     U.S.C. § 2000cc(b)(2) and 42 U.S.C. § 2000cc(b)(3).

  • The most controlling or appropriate authority for Issue 4 is Napier v

     Madison County, KY, 238 F3d 739, 743 (CA 6, 2001).

                                INTRODUCTION

      Plaintiffs Adam and the United States have filed complaints against Troy

alleging violations of the Religious Land Use and Institutionalized Person Act,

42 USC §§ 2000cc – 2000cc-5 (RLUIPA). Adam’s complaint also includes

claims filed under 42 U.S.C. §1983 alleging various violations of the United

States Constitution. Both complaints seek injunctive and declaratory relief,

while Adam also seeks money damages. In addition to the City, Adam’s


                                        4
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4536 Filed 12/23/20 Page 5 of 47




complaint listed the Troy City Council, Planning Commission and Zoning

Board of Appeals (ZBA) and some individual ZBA members as defendants.

Adam’s claims against the individual defendants and one of its counts based

on state law have been dismissed.

      Count I in both of Plaintiffs’ complaints is based on RLUIPA’s substantial

burden provision - 42 U.S.C. § 2000cc(a)(1) – where Plaintiffs allege Troy

imposed or implemented a land use regulation that substantially burdened

Adam’s religious exercise. Adam Compl, par 71, Apx p 18, USA Compl, par

77, Apx p 19. Count III of Adam’s and Count II of the United States

complaints allege violations of RLUIPA’s equal terms provision - 42 U.S.C. §

2000cc(b)(1) – contending that Troy’s zoning ordinance is a land use

regulation that treats religious assemblies or institutions on less than equal

terms with nonreligious assemblies or institutions. Adam Compl, par 73, Apx

p 19, USA Compl, par 79, Apx p 69. Counts II and IV of Adam’s complaint

allege Troy violated RLUIPA’s Nondiscrimination and Exclusion and Limits

provisions - 42 U.S.C. § 2000cc(b)(2) and (3). Adam Compl par 72 and 74,

Apx p 19. Counts V – X of Adam’s complaint allege a 42 U.S.C. Section 1983

claim and assert violations of the 1st, 5th, and 14th Amendments. Adam Compl

par 115-156, Apx pp 27 -34. The two cases were consolidated for discovery

and pretrial purposes. These cases both stem from Adam’s request to


                                       5
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4537 Filed 12/23/20 Page 6 of 47




convert an existing building, located at 3635 Rochester Road in the City of

Troy into a mosque, community center, library, gymnasium, and banquet hall.

Under Troy’s zoning ordinance, Chapter 39, Section 6.21, the existing building

does not meet the setback and parking requirements for the intended uses,

including a house of worship. Adam then applied to Troy’s ZBA, requesting

several variances, one of which was for the entire 50-foot setback. After a

public hearing, the ZBA unanimously denied Adam’s requested variances,

articulating that Adam had not satisfied the requisite burden of proof.

      In these lawsuits, both Plaintiffs claim the ZBA’s denial of the variances

violate RLUIPA because it imposed an unjustified substantial burden on

Adam’s exercise of religion. Adam, Compl, par 71, Apx p 18, USA Compl,

par 3, Apx p 40. They also claim Section 6.21 of Troy’s zoning ordinance,

imposing 50-foot setbacks for places of worship, violates RLUIPA because

nonreligious places of assembly do not share the same setback and parking

requirements. Adam Compl par 48, 68, 101, Apx pp 10,17,24,USA Compl, par

3, Apx p 40. Both Plaintiffs also contend the City treated Adam on less

favorable terms than similarly situated nonreligious places of assembly and

institutions when it denied Adam’s multiple variance requests. Adam Compl

par 73, Apx p 19, USA Compl, par 54, Apx p 57. Adam’s remaining claims




                                      6
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4538 Filed 12/23/20 Page 7 of 47




under RLUIPA’s nondiscrimination and exclusions and limits provisions and its

constitutional claims are based on the same alleged facts as its other claims.

                           STATEMENT OF FACTS

      The City of Troy’s zoning ordinance was adopted in accordance with the

Michigan Zoning Enabling Act (MZEA), MCL 125.3102 et seq., to promote and

safeguard the public health and safety and the welfare of all members of the

community. A fuller explanation of the purpose of the zoning ordinance is set

forth in Sections 1.02 and 1.03 of the current zoning ordinance. Apx pp75-76. 1

The zoning ordinance, as required, is based on the City’s Master Plan. MCL

125.3203. The zoning ordinance and each amendment is the product of the

Troy Planning Commission, and is based on input from planning experts and

members of the public. MCL 125.3211, MCL 125.3301, MCL 125.3303.

Before recommending a zoning ordinance or any amendment to the City

Council for adoption, the Planning Commission is required to have at least

one public hearing, and must transmit a summary of all comments from the

hearing to the Troy City Council prior to its action. MCL 125.3307, MCL

125.3308. As allowed by MCL 125.3401, the Troy City Council conducts an

additional public hearing before enacting a zoning ordinance or any


1
 The current ordinance was adopted April 11, 2011. Although there have
been minor amendments since that date, such amendments are not
applicable to any issues in this case.
                                      7
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4539 Filed 12/23/20 Page 8 of 47




amendment thereto. A brief summary and discussion detailing the events

leading to the adoption of Troy’s current zoning ordinance as well as the

reasoning for the provisions related to places of worship is set forth in the

City’s expert report. 2 Carlisle Rep, pp 1 – 4, Apx, pp 104-107.

      As with most local communities, Troy has established numerous zoning

districts. For each district, the ordinance states whether a particular use is

permitted as of right or as a special land use. A land use is designated as a

special land use in the zoning ordinance when the use may have negative

impacts on surrounding property, and it provides additional protective

measures, and allows proactive conditions to be imposed. ICLE, Michigan

Zoning and Planning, April 2009 Update, p 106. Under Troy’s zoning

ordinance, places of worship are permitted either as of right or as a special

use in all zoning districts except for EP Environmental Protection, PV Planned

Vehicle Sales, and Parking. A copy of Section 4.21 of the zoning ordinance

designating the uses permitted in each district is set forth in Apx pp 81-84.

Thus, places of worship are allowed in approximately 97% of the land area in

the City of Troy. Carlisle Rep, p 3, Apx p 106.


2
 The City’s expert report indicates it was prepared by Richard Carlisle.
Due to health issues, Richard Carlisle is unable to serve as the City’s
expert. Instead, Benjamin Carlisle, who prepared the report along with
Richard Carlisle (See Carlisle TR pp 51, 53 , Apx pp 118-119) will be the
person who testifies as the City’s expert at trial.
                                       8
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4540 Filed 12/23/20 Page 9 of 47




      Article 6 of the zoning ordinance details specific use standards that are

applicable to particular uses, which are designed to minimize negative

impact(s) such uses may have on surrounding property. Any of the specific

use standards prevail over the general standards for a particular use. Places

of worship are subject to specific use standards. The specific use provisions

applicable to a place of worship relate to parking and setbacks and are set

forth in Section 6.21 of the zoning ordinance. Apx pp 86-87. Section 6.21

provides that any structure must be at least 50 feet from the front, side, and

rear property lines, and prohibits parking in these setbacks if they are adjacent

to public streets or residentially zoned land.

      As noted in paragraphs 6 and 7 of the affidavit of Brent Savidant, the

City’s Community Development Director, places of worship present unique

potential negative impacts on a community, especially since places of worship

tend to have scheduled services that involve a significant influx and exodus of

people over a short period of time. Apx pp 138-139. Additionally, places of

worship tend to have other events that can generate a significant number of

visitors (weddings, funerals, graduation parties, religious festivals, etc.) at

different times of the day and night, even extending late into the evening. The

secondary impacts of these events have a negative impact on abutting

properties, including but not limited to car alarms, crowd noise, headlight


                                        9
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4541 Filed 12/23/20 Page 10 of 47




 glare, loud music. Unlike other types of uses, places of worship tend to have

 large volumes of traffic and need ample parking in a short period of time on a

 regular basis, which may result in traffic backups on local roads and public

 health, safety, and economic concerns that generally do not occur in other

 types of uses. These factors were reiterated by Mr. Savidant during his

 deposition where he explained the parking and setback provisions for places

 of worship are justified based on the City’s experience and knowledge of

 significant negative impacts in the City – which have not occurred with other

 places of assembly. Savidant Tr, pp 15, 57-58, 60-61, 63, 65-66, 163-164,

 173-174, 211, 213, Apx pp 147,149,150-158, 161,163. Troy’s City Manager

 Mark Miller also explained the rationale for imposing setbacks and parking

 restrictions on places of worship that differ from those imposed on other

 places of assembly and institutions. Mr. Miller, a certified planner who has

 been with the City for 20 years, and previously served as the City Planning

 Director testified in his deposition that in Troy’s experience places of worship

 have caused significant traffic and noise issues that detrimentally impacted

 neighboring residential properties. Miller Tr, pp 10, 20, 33-34, 92, 93, 122-123,

 Apx pp 166-173. The City’s planning consultant and expert witness gave

 additional reasons in his deposition and expert report for the different setback

 and parking regulations for places of worship, due to the unique nature of the


                                       10
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4542 Filed 12/23/20 Page 11 of 47




 use. Carlisle Tr, pp 111, 113-114, 140-141, 156, 165,167, 351-352, Apx pp

 120,122,123,124,125,126,128,129,132,133. According to Mr. Carlisle, there

 is a need to provide adequate spacing between parking areas that generate

 noise, light, and exhaust fumes during concentrated peak periods of time, and

 to give drivers adequate distance between a busy thoroughfare and the point

 at which parking can be accessed. Carlisle Rep, p 4, Apx p 107. As noted in

 Carlisle’s report and reiterated by Mr. Savidant at his deposition, places of

 worship, unlike other places of assembly and institutions, tend to involve an

 extensive number of ancillary types of uses such as day cares, schools, social

 halls, athletic facilities, shelters, etc. Savidant Tr, p 63, Apx p153, Carlisle

 Rep, p 4, Apx p 107. In fact, as noted in its application for a variance, Adam

 had proposed to use the subject property for several ancillary uses, including

 a library, gymnasium, recreation for youths, conference center, counseling

 and a banquet hall. Carlisle Rep, p 4, Apx p 107.

       The 50-foot setback and parking restrictions for places of worship have

 been in place for several years prior to the 2011 amendment to the zoning

 ordinance. Carlisle Rep, pp 1-2, Apx pp 104,105, Savidant Tr, 37, Apx p 148.

 As explained by Mr. Savidant at his deposition, those provisions had worked

 well for the City so they were carried over when the City did its major revision

 of the zoning ordinance in 2011.


                                        11
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4543 Filed 12/23/20 Page 12 of 47




       The subject property in this case – 3635 Rochester Road – is located in

 Troy’s GB General Business District. Places of worship are permitted as of

 right in the GB district subject only to the previously discussed setback

 provisions of Section 6.21. In addition to the provisions specifically applicable

 to places of worship, Sections 4.14C and D set forth the general setback

 provisions for uses in a GB district. Apx pp 77-80. Buildings must have a

 minimum 10-foot front yard setback, a 30-foot rear yard setback, and a total of

 40 feet in side yard setbacks. However, any yard adjacent to residentially

 zoned property must be at least 75 feet from the property line. As a result, the

 place of worship 50 foot set back provisions of Section 6.21 are actually less

 restrictive than the 75-foot general setbacks for other uses in the GB district.

       Although Plaintiffs imply in the complaints that the City has for several

 years thwarted Adam’s efforts to establish a place of worship, there is no

 factual support for this implication. The first time Plaintiff made a formal

 request for approval of a “place of worship” in the City occurred when it

 applied for the variances for the subject property at 3635 Rochester Road. A

 copy of the application that was signed on April 23, 2018 by Dr. MD. Nurul

 Amin is included in Apx pp 174-204. At his deposition, excerpts of the

 transcript of which are set forth in Apx pp 206-230, Dr. Amin testified he is the

 president of Adam Community Center. Amin Tr p 7, lines 10-11, Apx p 208.


                                        12
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4544 Filed 12/23/20 Page 13 of 47




 According to Dr. Amin, in 2013 Adam wanted to purchase a different property

 at 4924 Rochester Road to be used as a “community center” and not as a

 place of worship. Amin Tr p 25, lines 11-18, Apx p 210. Based on these

 representations by Dr. Amin, the City granted approval. However, subsequent

 to the approval, the City was provided a great deal of contradictory

 information, which suggested that Adam was actually planning to use the

 building as a place of worship. This was significant because the building did

 not meet the requirements of Section 6.21. Accordingly, the City sent Dr. Amin

 a letter dated October 28, 2013 indicating the City would submit this matter to

 a public hearing before the ZBA, as allowed by the ordinance, and would defer

 to the ZBA’s determination as to whether Plaintiff’s proposed use was a “place

 of worship.” Amin Tr p 29, lines 8-22, Apx p 211. A copy of that letter is

 included in Apx pp 231 -233. The ZBA has authority to interpret the zoning

 ordinance pursuant to MCL 125.3603 and Section 15.04 D of the ordinance.

 Apx pp 93-94.

       The ZBA held a public hearing on January 21, 2014, where it reviewed

 relevant information and took comments from members of the public, including

 Dr. Amin and an attorney representing Adam. Amin Tr p 30, line 20 – p 31,

 line 15, Apx pp 212-213. At the conclusion of the hearing, the ZBA

 determined the proposed use of the property at 4924 Rochester Road was a


                                       13
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4545 Filed 12/23/20 Page 14 of 47




 place of worship. Amin Tr p 32, lines 4-7, Apx p 214. A copy of the minutes

 for the January 21, 2014 ZBA meeting is included in Apx pp 234-237. Since

 the building did not meet the requirements of Section 6.21, Adam would have

 needed a variance to use it as a place of worship. Although Dr. Amin claims

 Adam applied for such a variance, the private property owner sold the

 restaurant to another party and the ZBA never heard a request for a variance

 for that property. Amin Tr p 33, lines 17-25, Apx p 215.

       According to Dr. Amin, Adam continued to search for properties that

 could be used as a place of worship. Amin Tr p 34, lines 13-25, Apx p216. As

 of at least 2013, Dr. Amin was aware of the zoning requirements for places of

 worship. Amin Tr p 35, lines 18-21, Apx p 217. In 2017, Adam attempted to

 acquire a residential parcel on Long Lake Road that would have satisfied the

 special use approval requirements for a place of worship if Adam also

 acquired two adjacent residential parcels. Amin Tr p 35, line 22 – p 37, line

 12, Apx pp 217-219. However, Dr. Amin reports that Adam was unable to

 complete the necessary property assemblage, because the price to buy the

 two adjacent parcels was too high. Amin Tr p 37, line 18 – p 38, line 9, Apx pp

 219-220. Dr. Amin also testified that Adam attempted to purchase property

 from an existing place of worship located on Coolidge Highway that complied

 with the zoning requirements. Amin Tr p 48, line 21 – p 49, line 14, Apx pp


                                      14
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4546 Filed 12/23/20 Page 15 of 47




 221-222. However, the property was sold to another church before Adam

 could complete the transaction. Amin Tr p 50, lines 14-21, Apx p 223.

 Although Dr. Amin implies that there was some discriminatory motive that

 resulted in the Coolidge property being sold to another church rather than

 Adam, this was a private sale, and City of Troy representatives were not

 involved with this private transaction. Amin Tr p 50, line 24 – p 51, line 18, Apx

 pp 223-224.

       Plaintiff’s expert Alan Weinstein relies on his review of Dr. Amin’s

 deposition and his discussion with Adam member Mahmoud Syed to conclude

 that Adam attempted to purchase at least five properties for a place of worship

 in Troy. Weinstein Rep, pp 10-11, Apx pp 248-249. The first property listed in

 Weinstein’s report is 301 Square Lake Road, where Weinstein notes that the

 setback provisions placed significant restraints on developing the property,

 and Adam declined to purchase it. Weinstein Rep, p 10, Apx p 248.

 However, as stated in paragraph 9 of the affidavit of Brent Savidant, this

 residentially zoned parcel could never be suited for a place of worship

 because it was only large enough to accommodate a single-family home. Apx

 pp 139-140.

       Weinstein also submits that 6191 John R. Road was investigated, but

 not viable for Adam to purchase because of wetlands on the property.


                                       15
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4547 Filed 12/23/20 Page 16 of 47




 Weinstein Rep, p 10, Apx p 248. However, as noted in paragraph 9 of

 Savidant’s affidavit, Troy’s setback and parking provisions did not preclude

 development of the parcel for a place of worship. Apx pp 139-140. Adam

 could have pursued a permit that would have allowed construction that

 impacted the wetlands. MCL 324.30304, MCL 320.30306.

       According to Weinstein, Adam did not pursue the purchase of property

 at 900 W. Maple because Adam’s members thought it was too distant from the

 center of Troy. Weinstein Rep, p 10, Apx p 248. In paragraph 9 of his

 affidavit, Savidant explains that members of the Planning Department had

 actually met with different organizations to discuss the use of this parcel for a

 place of worship and that the Planning Department even prepared a sketch

 demonstrating the parcel could be used as a place of worship and meet the

 setback and parking regulations in the zoning ordinance. Apx pp 138-139.

 Thus, the City’s setback and parking restrictions did not prevent Adam’s

 acquisition of this viable parcel in the City of Troy. Contrary to Weinstein’s

 conclusions in his report, this is also true for the other City options allegedly

 investigated by Adam, as set forth above. Weinstein Rep, pp 10 – 11, Apx

 pp 138-139.

       On April 25, 2017, Dr. Amin sent an email to Brent Savidant with a list of

 five properties, inquiring whether they could be used as a place of worship.


                                        16
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4548 Filed 12/23/20 Page 17 of 47




 Amin Tr p 51, line 23 – p 52, line 5, Apx pp 224-225. A copy of that email is

 set forth in Apx pp 276 - 278. Mr. Savidant suggested Adam hire a real estate

 broker instead, since the City’s Planning Department did not have access to

 real estate listings, and the City was not able to vet the suitability of proposed

 parcels for Adam’s or any other proposed purchaser’s use of a parcel.

       In April of 2018, Adam entered into a purchase agreement for the

 subject property at 3635 Rochester Road. Amin Tr p 76, line12 – p 77, line

 15. Apx pp 226-227. A copy of the agreement is set forth in Apx pp 279- 286.

 The building had been previously used for a number of uses including a shoe

 store, market, and a restaurant. Savidant, Tr p 253, Apx p 163. However, the

 building and its use were non-conforming because it did not comply with the

 setback provisions of the zoning ordinance for those uses. See par 10 of

 Savidant affidavit, Apx pp 279-280. Under Sections 14.03 and 14.04 of the

 zoning ordinance, non-conforming structures and uses that existed prior to the

 applicable zoning provisions may be continued. Apx pp 88-90. However,

 since it is the ultimate zoning goal to eliminate non-conforming uses and

 structures so that the community’s revised health, safety, and welfare

 regulations are realized, any new use that results in an increase in the non-

 conformity is required to comply with the zoning ordinance. Savidant Tr, pp

 203-204, Apx pp 159-160, Par 10 of Savidant Affidavit, Apx p 141. Since


                                        17
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4549 Filed 12/23/20 Page 18 of 47




 Adam’s proposed new use would increase the non-conformity, there would

 need to be compliance with Troy’s then existing setback and parking zoning

 provisions. Par 10, Savidant Affidavit, Apx p 142. Dr. Amin acknowledged that

 Plaintiff was aware the building did not meet the setback requirements of

 Section 6.21 and that a variance from the ZBA was needed if Adam wanted to

 use the existing building as a place of worship. Amin Tr p 77, lines 16 - 21,

 Apx p 227. Additionally, based on costs, Dr. Amin acknowledged that Adam

 did not even consider demolishing the existing building to construct a new one

 on the same property that complied with the setbacks. Amin Tr p 82, line 10 –

 p 83, line 6, Apx pp 228-229.

       Adam applied for dimensional variances from the provisions of Section

 6.21 of the zoning ordinance. As previously noted, a copy of the application

 that was submitted in April 2018 is included in the Appendix. Apx pp 174-204.

 The public hearing on the variance requests was scheduled for the next

 available ZBA meeting, which was June 19, 2018. Under Section 15.04 E, and

 in accordance with MCL 125.3604(7), the ZBA has the discretion to grant

 dimensional variances, but only where “a literal enforcement of the provisions

 of this ordinance would involve practical difficulties within the meaning of this

 article.” To demonstrate a practical difficulty, the applicant has the burden of

 proof, and must present substantial evidence to satisfy ALL five of the criteria


                                        18
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4550 Filed 12/23/20 Page 19 of 47




 listed in Section 15.04. E. 2. These are the same criteria applied to all

 dimensional variance requests, regardless of the proposed use of the

 property. Additionally, under Section 15.04. E. 4, “no variance shall be

 granted where a different solution not requiring a variance would be possible.”

       At the ZBA hearing on June 19, 2018, excerpts of the transcript of which

 is included in the appendix, Apx pp 287-371, the City of Troy Zoning and

 Compliance Specialist Paul Evans explained that Adam was seeking

 variances from the requirement that the front, side, and rear setbacks for the

 building must be a minimum of 50 feet. ZBA Tr p 43, lines 14-18, Apx p 289.

 Mr. Evans also noted Adam was seeking a variance from the requirement that

 no parking be allowed in the 50-foot setback, and the requirement that the

 setback area be maintained as open landscaped space. ZBA Tr p 43, lines

 19-25, Apx p 289. Using a survey submitted by Adam, Mr. Evans explained

 that “it’s very clear from the property conditions that significant portions of the

 building and parking areas are located within that 50-foot setback.” ZBA Tr p

 43, line 25 – p 44, line 3, Apx pp 289-290. Mr. Evans also noted that “in order

 to proceed to use this facility as a place of worship, they’re going to need a

 variance from the board on these three matters.” ZBA Tr p 44, lines 8-10, Apx

 p 290.




                                        19
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4551 Filed 12/23/20 Page 20 of 47




       At the ZBA hearing, Dr. Amin addressed the Board and indicated

 Adam’s attorney would represent them. ZBA p Tr 45, lines 18 - 25, Apx p 292.

 Thereafter, Attorney Amy Doukoure made a presentation and answered

 questions from Board members. ZBA Tr pp 46 – 56, Apx pp 293-303. Before

 opening the public hearing as required by MCL 125.3604(4) and Section

 15.05. A. 2, the chair of the ZBA, Glenn Clark discussed limiting public

 comment to three minutes per person. ZBA Tr pp 57 line 11 –p 58, line 15,

 Apx pp 304-305. Imposing such limits at public meetings is a common

 practice and authorized by Michigan’s Open Meetings Act, MCL 15.263(5) and

 the established rules of procedure adopted by Troy’s ZBA. See Article III of

 the ZBA Rules of Procedure, Apx pp 374-375. This limitation is generally

 imposed when it is evident that there may be a substantial number of people

 wishing to address the Board on a particular matter, and it is undisputed that

 there were a great number of persons in attendance at this particular public

 hearing. The Board then passed a motion to impose a three-minute rule. ZBA

 Tr p 60, lines 1-14, Apx p 306.

       There were several people who addressed the Board during the public

 hearing. ZBA Tr pp 63-118, Apx pp 307-362. When it became apparent there

 was nobody else who wished to speak, ZBA Chair Clark closed the public

 hearing and brought the matter back to the Board for discussion and decision.


                                      20
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4552 Filed 12/23/20 Page 21 of 47




 ZBA Tr p 118, lines 3-6, Apx p 362. Most of the discussion was headed by

 ZBA Chair Clark, but other ZBA members had some questions and/or

 comments. In response to an inquiry by ZBA member Padma Kuppa, Troy

 Assistant City Attorney Allan Motzny advised the Board that since the

 applicant was seeking a dimensional variance, the Board was to apply the

 practical difficulty standard that is applied to all nonuse variances. ZBA Tr

 127, lines 3-17, Apx p 363. ZBA member David Eisenbacher pointed out that

 the applicant was not seeking a tiny variance and that it was a 100% variance

 on one side. ZBA Tr p 131, line 9 – p 132, line 7, Apx pp 365-366. ZBA

 member James McCauley agreed with David Eisenbacher and pointed out

 some safety concerns if the Board granted the variance. ZBA Tr p 132, line 9

 – p 133, line 8, Apx pp 365-366. In response to another question from Padma

 Kuppa, Paul Evans noted the applicant could potentially construct a new

 building on the property that would comply with the ordinance and eliminate

 the need to seek a variance from the ZBA. Tr p 136, lines 14 – 24, Apx p 366.

 Padma Kuppa also inquired about the applicability of RLUIPA and was

 advised by Troy Assistant City Attorney Allan Motzny that the Board should

 apply the standards applied to any dimensional variance request. ZBA Tr p

 137, lines 2 – 17, Apx p 367. Paul Evans then pointed out in response to

 another question from Padma Kuppa that if the building continued to be used


                                       21
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4553 Filed 12/23/20 Page 22 of 47




 for its existing commercial purpose as a restaurant with significant storage

 space, a variance would not be needed, but since the applicant was seeking a

 new use, it had to meet the dimensional requirements specific to places of

 worship. ZBA Tr p 140, line 17 – p 141, line 4, Apx pp 368-369. ZBA Member

 Orestis Kaltsounis commented on traffic concerns he had with the property.

 ZBA Tr p 141, line 23 – p 142, line 10, Apx pp 369-370. At the conclusion of

 the discussion, ZBA member Daniel Agauas made a motion to deny the

 variances on the basis the applicant had not established the requisite practical

 difficulty and, that the request did not meet the intent, and pointing out a 100%

 variance on one side was too aggressive. ZBA Tr p 142, line 21- p 143, line 1,

 Apx pp 370-371. The motion was seconded by James McCauley, and the

 denial was passed on a 6 to 0 vote. ZBA Tr p 143, line 4, Apx p 371, ZBA Tr

 p 143, lines 7 – 22, Apx p 371.

                         STANDARD OF REVIEW

       Summary judgment is proper under Fed. R. Civ. Pro. Rule 56 if there is

 no genuine issue as to any material fact and the movant is entitled to

 judgment as a matter of law.” There is no issue for trial unless there is

 sufficient evidence, favoring the nonmoving party, to allow a jury verdict in

 favor of that party. Anderson v Liberty Lobby Inc., 477 US 242; 106 S Ct

 2505, 2512; 91 L Ed 2d 202 (1986). The mere existence of scintilla of


                                       22
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4554 Filed 12/23/20 Page 23 of 47




 evidence in support of the Plaintiff’s position is insufficient; there must be

 evidence from which the jury could reasonably find for the Plaintiff. Id.

                               ARGUMENT

    I.  PLAINTIFFS HAVE NO EVIDENCE TO PROVE TROY IMPOSED
 OR IMPLEMENTED A LAND USE REGULATION THAT IMPOSED A
  SUBSTANTIAL BURDEN ON ADAM’S EXERCISE OF RELIGION


       A claimant under RLUIPA bears the burden of proving his or her

 religious exercise was substantially burdened. 42 USC § 2000cc-2(b), Holt v

 Hobbs, 574 US 352, 360; 135 S Ct 853; 190 L Ed 2d 747 (2015). Whether a

 municipality’s actions imposed a substantial burden under RLUIPA is a

 question of law for the Court to decide. Livingston Christian Schools v Genoa

 Charter Township, 858 F3d 996, 1001 (CA 6, 2017). As noted by the Court in

 Livingston Christian Schools, “…not just any imposition on religious exercise

 will constitute a violation of RLUIPA.” Id, 1003. “Instead, a burden must have

 some degree of severity to be considered ‘substantial.’’ Id. A substantial

 burden is “more than an inconvenience.” Id, citing Midrash Sephardi, Inc. v

 Town of Surfside, 366 F3d 1214, 1227 (CA 11, 2004). One factor a court may

 consider in determining whether a substantial burden exist is whether a

 religious institution has a feasible alternative location from which it can carry

 on its mission. Livingston Christian Schools, 1004, citing Westchester Day

 Sch v Vill of Mamaroneck, 504 F3d 338, 352 (CA 2, 2007). Additionally,

                                        23
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4555 Filed 12/23/20 Page 24 of 47




 several circuits have held when a plaintiff has imposed a burden on itself, the

 government cannot be liable for a RLUIPA substantial burden violation.

 Livingston Christian Schools, 1004. “Allowing a plaintiff to make out a

 substantial-burden claim where the plaintiff has burdened itself or in fact has

 easy access to suitable property in a neighboring jurisdiction is beyond the

 protection or RLUIPA.” Id, 1011. In cases involving a denial of a zoning

 variance, in order to establish a RLUIPA violation “Plaintiff must show that the

 denial of the variance request “coerces” individuals into acting contrary to their

 religious beliefs. Great Lakes Society v. Georgetown Charter Township, 281

 Mich App 396, 424; 761 NW2d 371 (2008), quoting from Shepherd Montessori

 Center Milan v Ann Arbor Charter Township, on remand, 280 Mich App 449;

 761 NW2d 230 (2008).


       In this case, it is clear that Adam has not suffered a substantial

 burden on its religious exercise. Dr. Amin and the United States’ expert

 Alan Weinstein have verified there are alternative locations in Troy that

 would have been suitable for a place of worship and in compliance with the

 zoning ordinance. As indicated in the affidavit of Brent Savidant, the

 property on Coolidge could have been purchased by Adam and the building

 could have been immediately utilized a place of worship without variances

 and without building permits. Apx pp 139-140. Adam’s rejection of this
                                       24
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4556 Filed 12/23/20 Page 25 of 47




 property was related to price. The property on Maple could have been

 developed as a place of worship in compliance with Troy’s zoning

 ordinance without the need for a variance. Adam rejected this potential site

 because it was not conveniently located in the center of Troy. Additionally,

 the other properties mentioned above could have also been used as a

 place of worship, with a wetland permit or proper assemblage and pursuit

 of a special use request. There has been no evidence presented in this

 case that any City official or body took any action that was a substantial

 burden on Adam’s exercise of its religion.

       Additionally, Plaintiff’s RLUIPA substantial burden allegations fail

 because Adam could still use the subject property for a place of worship

 without the need to acquire a variance if the existing building was modified.

 As explained by Paul Evans at the ZBA meeting, Adam could construct a

 new building on the property that would comply with the ordinance and

 eliminate the need to seek a variance from the ZBA. ZBA Tr p 136, lines

 14 – 24, Apx p 366. This fact has been confirmed by Brent Savidant who

 prepared a plan for the subject property with a 6,400 square foot building

 that met all the setback and parking requirements for a place of worship.

 Par 11, Savidant Affidavit, Apx pp 141-143. A building of such size would

 also meet Adam’s needs according to Dr. Amin who testified that if Adam


                                       25
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4557 Filed 12/23/20 Page 26 of 47




 established a mosque in Troy they would need a building at least 6,000

 square feet in size. Amin Tr 21, Apx p 209. When asked why Adam did

 not consider demolishing the existing building, Dr. Amin indicated it was

 partly due to costs and economic reasons. Amin Tr 83, Apx p 226.

       Thus, it appears the reason Adam has not established a mosque in

 Troy is because it does not want to pay the costs to acquire suitable

 property or make the subject parcel compliant; and because Adam is

 unwilling to acquire property unless it is conveniently located in the center

 of the City; and because it does not want to bother getting special use

 approval or acquiring a wetland permit.     Adam’s alleged inability to

 establish a mosque in Troy is due to the fact that it would be inconvenient

 to do so. Adam’s inconvenience does not constitute a substantial burden

 on its ability to exercise its religion. Livingston Christian Schools, 1003.

       Plaintiff’s self-imposed burden status also defeats Plaintiff’s RLUIPA

 substantial burden allegations against the City defendants. Livingston

 Christian Schools, 1004. Adam purchased the subject property knowing

 that the existing building did not meet the setback requirements for a place

 of worship. Amin Tr p 77, lines 16 - 21, Apx p 227. Andon, LLC v City of

 Newport News, Va, 813 F3d 510 (CA 4, 2016) is a case very similar to the

 present case because it involved a congregation that entered into a


                                        26
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4558 Filed 12/23/20 Page 27 of 47




 purchase agreement to lease property with an existing office building that

 was intended to be used for a place of worship. However, the congregation

 needed a variance from the Board of Zoning Appeals (BZA) because the

 zoning ordinance required a 100-foot setback from residential property for

 places of worship and the existing building did not meet the setback

 requirement. The Newport News BZA denied the variance and the

 congregation sued, claiming the variance denial was a RLUIPA violation.

 As in this case, Plaintiff also argued it could not find a suitable property in

 the township to serve as a place of worship. However, in Andon, the Court

 described the alleged hardship as a self-imposed hardship, because they

 entered into a purchase agreement knowing the building did not comply

 with the setback provisions. The Andon Court held “A self-imposed

 hardship will not support a substantial burden claim under RLUIPA,

 because the hardship was not imposed by governmental action altering a

 legitimate pre-existing expectation that property could be obtained for a

 particular land use. Id, 515. The Court noted that if it agreed with Plaintiff,

 such “a holding would usurp the role of local governments in zoning

 matters when a religious group is seeking a variance, and impermissibly

 would favor religious uses over secular uses. Id, 516. Likewise, in the

 present case, Adam knew at the time it acquired an interest in the property


                                        27
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4559 Filed 12/23/20 Page 28 of 47




 that the existing building could not be used as a place of worship in

 compliance with the zoning ordinance. Its difficulty in establishing a

 mosque is a self-imposed hardship.

       As stated above, another factor that may be considered by the Court

 in determining whether a substantial burden exist is whether a religious

 institution has a feasible alternative location where it can carry on its

 mission. Livingston Christian Schools, 1004. “When a religious institution

 has an available alternative outside of a desired jurisdiction, and where the

 distance from the desired location is reasonably close, the artificial

 boundaries of a particular jurisdiction become less important.” Id, 1011.

 Various circuits have held “requiring a religious institution to use feasible

 alternative locations for religious exercise does not constitute a substantial

 burden.” Marianist Province of United States v City of Kirkwood, 944 F3d

 996, 1001 (CA 8, 2019) citing San Jose Christian Coll. V City of Morgan

 Hill, 360 F3d 1024, 1035 (CA 9, 2004). Plaintiffs’ complaints focus on the

 lack of any Muslim house of worship within the borders of the City of Troy.

 At his deposition, Dr. Amin confirmed there is an existing mosque within a

 five to fifteen-minute drive from most locations in Troy. Amin Tr 97, Apx p

 230. The Islamic Association of Greater Detroit (IAGD) is located at 879

 W. Auburn Road in Rochester Hills, Michigan. According to google maps,


                                        28
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4560 Filed 12/23/20 Page 29 of 47




 the IAGD is located only 5.8 miles and an eleven-minute drive from the

 Troy City Hall – which is close to the center of the City. (Courts make

 judicial notice of maps showing the distance between locations. Id 1008.)

 For those who live in the northern part of Troy, the distance is much less.

 Since there is a mosque within a short distance from most residences in

 Troy, the lack of a mosque within the boundaries of the City of Troy does

 not constitute a substantial burden on the ability to exercise the Muslim

 faith.

          One of the most significant reasons that Plaintiffs’ substantial burden

 claims must be dismissed is that Plaintiff has failed to provide any evidence

 that the denial of the variances requested by Adam coerced individual

 members of Adam to act contrary to their religious beliefs. Great Lakes

 Society, 424. Accordingly, Count I of Plaintiff’s complaint should be

 dismissed.

          Plaintiff may argue that “any” inconvenience experienced by a

 religious institution as a result of a land use regulation constitutes a

 substantial burden under RLUIPA. If that is true, then RLUIPA is

 unconstitutional. The First Amendment provides in part “Congress shall

 make no law respecting an establishment of religion…” US Const Am 1.

 The intent of the Establishment Clause is to afford protection against


                                          29
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4561 Filed 12/23/20 Page 30 of 47




 sponsorship, financial support, and active involvement of the sovereign in

 religious activity. Lemon v Kurtzman, 403 US 602, 612; 91 S Ct 2105; 29 L

 Ed 2d 745 (1971).

       “In proscribing all laws ‘respecting an establishment of religion’ the
       Constitution prohibits, at the very least legislation that constitutes an
       endorsement of one or another set of religious beliefs or of religion
       generally. It is part of our settled jurisprudence that ‘the
       Establishment Clause prohibits government from abandoning secular
       purposes in order to put an imprimatur on one religion, or on religion
       as such, or to favor adherents of any sect or religious organization.’”
       Texas Mobility Inc v Bullock, 489 US 1, 8-9; 109 S Ct 890; 103 L Ed
       2d 1 (1989).


 In Tree of Life, the Court noted as follows with regard to RLUIPA:

       “Did Congress intend for the statute to require municipalities to
       extend preferential treatment to religious entities? We think not. Such
       a requirement would be inconsistent with any definition of the term
       ‘equal’ and it would likely run afoul of the First Amendment
       Establishment Clause.”


       If a nonreligious entity desires to develop land for a particular

 purpose, they are required to comply with applicable zoning regulations.

 Thus, a nonreligious entity must pay the costs of acquiring property and

 constructing a building that complies with the applicable setback and

 parking provisions. Likewise, if special approval or a wetland permit is

 necessary to use the property, a nonreligious entity must pursue those

 actions as well. If doing so requires some expense, the nonreligious entity


                                        30
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4562 Filed 12/23/20 Page 31 of 47




 must either pay the expense or choose not to pursue development of the

 property. Religious institutions are held to the same standards, and this is

 not changed by RLUIPA. It would be unconstitutional preferential treatment

 to allow a religious entity to knowingly purchase property that fails to

 comply with the zoning ordinance presumably at a significant cost savings,

 and then turn around and claim a substantial burden and use the property

 in violation of the zoning ordinance and in violation of the rights of all the

 neighboring property owners in the community. Such a requirement is

 inconsistent with the Establishment Clause because it amounts to a

 governmental endorsement of religion.

       Since inconvenience does not constitute a substantial burden

 RLUIPA claim, both the claims of Adam and the United States must be

 dismissed because Adam’s inability to have a mosque in Troy was due to

 its own actions and its own decisions that were based on convenience.

 II. TROY HAS NOT IMPOSED OR IMPLEMENTED A LAND USE
     REGULATION THAT TREATED A RELIGIOUS INSTITUTION ON
     LESS FAVORABLE TERMS THAN A SIMILARLY SITUATED
     NONRELIGIOUS INSTITUTION.
       To prevail on an equal terms claim under RLUIPA, the plaintiff must

 show the governmental entity imposed or implemented a land use regulation

 on a religious institution that treats the religious institution “on less than equal

 terms with a nonreligious … institution.” 42 USC § 2000cc(b)(1). The plaintiff

                                         31
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4563 Filed 12/23/20 Page 32 of 47




 must demonstrate the governmental entity has treated a religious institution

 less favorably than a “similarly situated” secular institution. Tree of Life

 Christian Schools, 368-370. To determine what comparators are similarly

 situated, the comparison must “be conducted with regard to the legitimate

 zoning criteria set forth in the municipal ordinance in question.” Id, 369. The

 plaintiff “…bears the burden of making out a prima facie case, and only if the

 precondition is satisfied does the burden of persuasion shift to the

 government.” Id. 370. Plaintiffs have set forth two allegations that

 defendants have treated similarly situated nonreligious institutions on less

 favorable terms than it has treated Adam. First, Plaintiffs claim Troy violated

 RLUIPA because it granted variances to similarly situated nonreligious

 institutions but denied Adam’s requests for variances. See par 95 of Adam

 complaint and par 54 of the United States complaint, Apx pp 21,57. Second,

 Plaintiffs claim that Troy’s zoning ordinance distinguishes houses of worship

 from theatres, places of assembly, conference, meeting, and banquet

 facilities, fine and performing art facilities, dance, music, and art studios,

 daycare centers, preschools, primary and secondary schools and funeral

 homes, which they claim are similarly situated to places of worship but subject

 to different setback and parking requirements. These claims are flawed in

 several respects.


                                        32
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4564 Filed 12/23/20 Page 33 of 47




       Plaintiffs’ first RLUIPA equal terms allegation fails, since Plaintiffs have

 not established that defendants treated Adam any differently than any other

 applicant seeking dimensional zoning variance requests. Pursuant to Section

 15.04.E.2 of the zoning ordinance, Apx pp 94-95, there are five criteria that an

 applicant must establish with substantial evidence before the ZBA can grant

 dimensional variance(s). These criteria must be met by all applicants seeking

 a variance, regardless of whether the applicant is a religious or nonreligious

 institution. Carlisle Rep, p 5, Apx p 108, Carlisle Tr, p 355, Apx p 134. Since

 nonreligious and religious institutions seeking variance(s) are treated equally,

 there is no basis for a RLUIPA equal terms claim based on the denial of the

 variances.


       Plaintiff’s expert Alan Weinstein implies the ZBA has treated

 nonreligious institutions more favorably than it treated Adam and asserts

 some of those other institutions were similarly situated. Weinstein Rep p 29,

 Apx p 267. Plaintiffs have not established that there were any other non-

 religious applicants who received favorable treatment, or that they are

 similarly situated. Just like Plaintiff Adam, all non-religious applicants were

 required to establish the five criteria before being granted a variance.

 Adam’s variance requests were denied because Adam failed to meet the

 criteria set forth in the ordinance. Variance requests are decided on a case

                                        33
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4565 Filed 12/23/20 Page 34 of 47




 by case basis, Carlisle Tr, pp 346, 47, Apx pp 130-131, Clark Tr, pp 43, 47,

 Apx pp 379-380, so the fact that one applicant for a variance satisfied the

 criteria based on its particular circumstances does not mean another applicant

 with different circumstances should also be granted a variance. As Mr.

 Carlisle pointed out at his deposition, most variances should not be approved.

 Carlisle Tr, p 355, Apx p 135. This is especially true when the variances being

 requested are substantial. The expert for the United States admits variances

 requested by Adam were quite substantial. Weinstein Rep p 29, Apx p 267.

 Adam, unlike the allegedly comparable variance applicants referenced in

 Weinstein’s report, sought several variances. Clark Tr, p 163, Apx p 381. One

 of the requests was highly unusual in that they were seeking a variance from

 the entire 50-foot setback. Clark Tr, p 163, Apx p 381. Plaintiffs have not

 established that any other institution seeking variances similar in number and

 magnitude of those sought by Adam had their requests granted by Troy’s

 ZBA.


        Plaintiffs also imply the ZBA should have granted Adam’s requested

 variances, since Adam allegedly met the variance criteria. However, there is

 no evidence to show the ZBA improperly carried out its duties to carefully

 consider the material produced to determine if there was satisfaction of each

 of the five criteria. If Adam felt otherwise, its remedy was to appeal the

                                       34
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4566 Filed 12/23/20 Page 35 of 47




 decision to the Circuit Court. MCL 125.3606. A mere disagreement with a ZBA

 decision is not a basis for a RLUIPA equal term claim, and Plaintiffs have not

 produced a viable claim.


       Plaintiffs’ second basis for an alleged equal term RLUIPA violation

 argues that Troy’s zoning ordinance imposes more onerous setback and

 parking restrictions on places of worship than it does on similarly situated

 nonreligious institutions. However, none of the non-religious institutions

 identified in Plaintiffs’ complaints are appropriate comparators for an equal

 term RLUIPA analysis. As set forth in Tree of Life Christian Schools,

 comparators must be similarly situated with regard to legitimate criteria set

 forth in the zoning ordinance. Tree of Life Christian Schools, 369. In that case,

 the City identified the generation of income tax revenue as a goal of zoning,

 which the Court agreed was a legitimate zoning criterion. Id., 372-373. The

 Court determined that the plaintiff’s proposed Christian school was not

 similarly situated to other revenue generating uses that were treated

 differently under the ordinance, and therefore found no violation of the equal

 terms provision of RLUIPA. Id., 376.


       In this case, the legitimate criteria in the zoning ordinance that justifies

 different setbacks and parking regulations for places of worship are included


                                        35
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4567 Filed 12/23/20 Page 36 of 47




 in Section 1.03 of Troy’s zoning ordinance that sets forth the purposes of the

 ordinance. Apx. p 75-76. The overall purpose of the zoning ordinance is to

 “promote and safeguard the public health, safety and welfare” and “implement

 the Master Plan.” Some of the individual purposes the zoning ordinance seeks

 to achieve include protecting “the character and stability of residential

 neighborhoods,” providing “transitions between land uses to reduce potential

 negative impacts” and to “lessen and avoid congestion on highways and

 streets, and provide safe and convenient access for property.” Troy’s 2011

 zoning amendments, which included provisions specifically related to places

 of worship, were adopted with the foregoing purposes in mind. They “were

 designed to accommodate places of worship in both residential and non-

 residential areas while still protecting neighboring residential areas.” Carlisle

 Rep, p 3, Apx p 106. The setbacks applicable to places of worship advance

 the goals of Troy’s zoning ordinance by “providing adequate spacing between

 parking areas that generate noise, light, and exhaust fumes for concentrated

 peak periods of time.” Carlisle Rep p 4, Apx p 107. Additionally, the parking

 regulations applicable to places of worship promotes public health, safety and

 welfare because unlike many other places of assembly, places of worship

 “typically have scheduled times of worship when members arrive and leave

 during conceptual periods of time.” Carlisle Rep, p 4, Apx p 107. Thus,


                                       36
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4568 Filed 12/23/20 Page 37 of 47




 “prohibiting parking in the front yard setback is designed to give drivers

 adequate distance between a busy thoroughfare and the point at which

 parking can be accessed.” Carlisle Rep, p 4, Apx p 107. Another reason strict

 setback regulation for places of worship are justified, based on the legitimate

 criteria of the zoning ordinance, is that places of worship, unlike other

 institutions and places of assembly, tend to have an “an extensive number of

 uses other than worship that the building or buildings serve.” Carlisle Rep, p 4,

 Apx p 107. As noted in the Carlisle report, Adam admitted in its application for

 a variance that the subject property would be used for multiple purposes in

 addition to serving as a place of worship. Carlisle Rep, p 4, Apx p107.


       Plaintiffs, relying on the Weinstein report, will likely contend there is no

 justification for having parking and setback regulations for places of worship

 that differ from the parking and setback regulations applicable to theatres,

 places of assembly, conference, meeting, and banquet facilities, fine and

 performing art facilities, dance, music, and art studios, daycare centers,

 preschools, primary and secondary schools and funeral homes. However,

 Weinstein’s claims are based on generalities and not on evidence specific to

 the City of Troy. Based on Troy’s own experience with places of worship, it is

 evident they are not similarly situated to the other institutions and places of

 assembly described by Weinstein.

                                        37
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4569 Filed 12/23/20 Page 38 of 47




       As explained by the Court in Tree of Life Christian Schools, Congress

 failed to provide any guidepost as to what is meant by the term “equal” as that

 term is used in RLUIPA’s equal terms provision. Tree of Life Christian

 Schools, 367. This lack of specification reveals the intent of RLUIPA was to

 give local units of government some discretion in determining what constitutes

 equal treatment based on the particular circumstances of the community.

 Such an interpretation is consistent with established precedent that regulation

 of land use is a “quintessential state and local power.” Rappanos v United

 States, 547 US 715, 738; 126 S Ct. 2208; 165 L Ed 2d 159 (2006). The power

 of local government to zone and control land uses is broad and its proper

 exercise is an essential aspect of achieving a satisfactory quality of life.

 Schenck v City of Hudson, 114 F3d 590, 593-594. A local legislative body

 need not even select the best or the least restrictive method of attaining its

 goals so long as the means selected are rationally related to those goals. Id,.

 594. The determination of whether a local zoning regulation is justified is

 based on the particular circumstances of the locality. As explained in the

 landmark decision of Village of Euclid v Ambler Realty, 227 US 365, 388; 47 S

 Ct 114; 71 L Ed 303 (1926):


       “Thus the question whether the power exists to forbid the erection of a
       building of a particular kind or for a particular use, like the question
       whether a particular thing is a nuisance, is to be determined, not by an

                                        38
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4570 Filed 12/23/20 Page 39 of 47




       abstract consideration of the building or of the thing considered apart,
       but by considering it in connection with the circumstances of the
       locality.”


 Since the justification for a particular zoning provision varies with

 circumstances and conditions, a regulation that would be valid in a big city

 might be clearly invalid as applied to a rural community. Id., 387. The

 principle that the provisions of a zoning ordinance required in one community

 based on its circumstances may not be suitable for another community was

 also espoused by the City’s planning expert Benjamin Carlisle at his

 deposition. Carlisle Tr p 351, Apx p 132.

       In this case, based on the City of Troy’s experience with the significant

 negative impacts caused by places of worship, as described in the testimony

 and affidavit of the City’s Planning Director Brent Savidant, and the testimony

 of City Manager and former Planning Director Mark Miller, it is evident that

 places of worship in Troy are not similarly situated to any of the places of

 assembly or institutions the Plaintiffs claim are treated more favorably.

       In addition to the negative impacts caused by places of worship in Troy,

 places of worship are not similarly situated to the institutions described in the

 complaints of the Plaintiffs because there are so many of them in the City.

 During his deposition, Benjamin Carlisle explained Troy has over 60 places of

 worship and only one or two of the other types on institutions mentioned by
                                        39
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4571 Filed 12/23/20 Page 40 of 47




 Plaintiffs. Carlisle Tr p 111, Apx p120. This fact also justifies different parking

 and setback requirements because it is much easier to draft ordinance

 provisions for specific types of places of assembly when only a few exist in the

 City. Carlisle Tr p 111, Apx p 120. However, since Troy has numerous places

 of worship, and since Troy’s experience with places of worship involve

 circumstances where thousands of members come and go within a short

 period of time causing traffic and congestion, the setback provisions are

 justified. Carlisle Tr p 140, Apx p 124.

       Based on the number of places of worship in Troy, and the negative

 impacts caused by places of worship that have not been associated with other

 types of institutions, the parking provisions of Section 6.21 are also justified.

 Precluding parking within the require 50-foot setback results in less congested

 parking areas, which is safer for both traffic and pedestrian movement.

 Carlisle Tr pp 140 -141, 165, Apx pp 124-126. As explained at Benjamin

 Carlisle’s deposition, another difference between places of worship and other

 places of assembly is that customers of other places of assembly are likely to

 just drive away when a parking lot is full. Carlisle Tr p 167, Apx p 129.

 However, a member of a place of worship is more likely to try to park near a

 place of worship to attend a service even if the parking lot is full. Carlisle Tr p




                                        40
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4572 Filed 12/23/20 Page 41 of 47




 167, Apx p 129. The obvious result is overflow parking either on busy streets

 or in residential neighborhoods.

        Mr. Weinstein suggests that Troy should impose smaller setbacks for

 smaller places of worship. Weinstein Rep, pp 14-15, Apx pp 252-253.

 However, this solution would not be practical. If the City based its setbacks

 and parking regulations on the number of members that attend a place or

 worship, less restrictive provisions would only be appropriate for a new place

 of worship while the number of members remained low. However, if the

 number of attendees begins to increase, the less restrictive provisions would

 no longer be appropriate and the City would have to contend with the negative

 impacts caused by the increased traffic and congestion. If a particular place

 of worship believes the current setback and parking provisions are too

 onerous based on its particular circumstances, it may then seek a variance.

 See Carlisle Tr p 157, Apx p 127. However, as previously noted, an applicant

 for a variance must satisfy the standards set forth in the ordinance.

        Since places of worship in Troy are not similarly situated to the other

 places of assembly and institutions that Adam and the United States contend

 are appropriate comparators, both Plaintiffs equal terms RLUIPA claims must

 be dismissed.

 III.   PLAINTIFF ADAM’S RLUIPA CLAIMS BROUGHT UNDER 42
        U.S.C. § 2000CC(B)(2) AND 42 U.S.C. § 2000CC(B)(3) SHOULD
                                        41
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4573 Filed 12/23/20 Page 42 of 47




       BE DISMISSED BECAUSE THERE IS NO EVIDENCE TROY
       DISCRIMINATED AGAINST ADAM ON THE BASIS OF RELIGION
       OR THAT TROY IMPOSED A LAND USE REGULATION THAT
       UNREASONABLY LIMITED RELIGIOUS ASSEMBLIES,
       INSTITUTIONS, OR STRUCTURES.

       In Count II of Adam’s complaint, it contends Troy’s actions constitute

 a violation of RLUIPA’s nondiscrimination provision. However, they have

 offered no evidence to support this conclusion other than mere speculation

 that the City’s zoning provisions and the denial of Adam’s variance was due

 to animosity toward the Islamic religion. There is little case law analyzing

 what is needed to prevail on a RLUIPA nondiscrimination claim. However,

 at least one case provides that in order to establish such a claim, there

 must be evidence of a discriminatory intent. Chabad Lubavitch v Litchfield

 County, 768 F3d 183, 198 (CA 2, 2014). In this case, there is no evidence

 that Troy’s zoning ordinance and/or its denial of Adam’s variance request

 were based on discriminatory intent. Adam’s mere speculation is not

 sufficient to overcome a motion for summary judgment. Arendale v City of

 Memphis, 519 F3d 587, 605 (CA 6, 2008).

       In Count IV of its complaint, Adam avers the City violated the exclusions

 and limits provision of RLUIPA. Similar to its claim related to discrimination,

 Adam has offered no evidence to support this claim. Moreover, since Troy’s

 zoning ordinance permits places of worship in all zoning districts except for


                                       42
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4574 Filed 12/23/20 Page 43 of 47




 the EP Environmental Protection, PV Planned Vehicle Sales, and Parking

 districts, and thereby allows places of worship either a permitted or special

 land use in approximately 97% of the land area in the City of Troy, Adam

 cannot legitimately argue Troy unreasonably limits religious institutions.

       Since there is no evidence to prove Adam’s claims, Counts II and IV of

 its complaint should be dismissed.

 IV.   ALL OF PLAINTIFF ADAM’S CLAIMS BROUGHT UNDER 42 U.S.C. §
       1983 SHOULD BE DISMISSED ON THE BASIS THERE IS NO
       EVIDENCE OF ANY UNDERLYING CONSTITUTIONAL VIOLATIONS.

       In a case brought under 42 U.S.C § 1983, the action must fail if the

 Plaintiff cannot show an underlying constitutional violation. Napier v Madison

 County, 238 F 3d 739, 743 (CA 6, 2001). In this case, Adam has not

 presented even a scintilla of evidence showing Troy engaged in conduct that

 violated Plaintiff’s constitutional rights. In Count V, Adam alleges a violation of

 the Free Exercise Clause of the First Amendment. However, that clause does

 not relieve an individual from the obligation to comply with neutral laws of

 general applicability. Great Lakes Society, 389, citing Employment Div., Dep’t

 of Human Resources of Oregon v Smith, 494 US 872, 878-879; 110 S Ct

 1595; 108 L Ed 2d 876 (1990). In this case, to obtain a variance, Plaintiff was

 required to meet the standards set forth in Section 15.04. E. 2. These

 provisions are neutral on their face and there is no proof they were


                                        43
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4575 Filed 12/23/20 Page 44 of 47




 implemented by the ZBA in such a way as to infringe upon religious practices.

 Church of the Lukumi Babalu Aye, Inc. v City of Hialeah, 508 US 520, 533;

 113 S Ct 2217; 124 L Ed 2d 472 (1993).

       In Count VI, Adam alleges a violation of the Establishment Clause of the

 First Amendment. Pursuant to Lemon v Kurtzman, 612-13, a government

 practice violates the Establishment Clause if it 1) lacks a legitimate secular

 purpose; 2) has the primary effect of advancing or inhibiting religion; or 3)

 fosters an excessive entanglement with religion. A ZBA decision on a

 variance serves a legitimate public purpose by insuring there is a proper basis

 for allowing a building to deviate from the land use regulations designed to

 protect the health, safety and welfare of the community. Additionally, as noted

 in a previous section of this brief, the zoning ordinance provisions are applied

 equally to all entities – religious and nonreligious alike. Accordingly, the ZBA

 decision to deny Plaintiff’s variances does not violate the Establishment

 clause.

       Adam has also failed to produce evidence Troy violated its First

 Amendment Right of Free Speech as alleged in Count VII of the complaint.

 There is no proof Troy placed any restrictions affecting Plaintiff’s ability to

 engage in constitutionally protected speech. Likewise, there is no proof Troy

 prevented Adam or its members from assembling in violation of the First


                                        44
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4576 Filed 12/23/20 Page 45 of 47




 Amendment as alleged in Count VIII. Accordingly, Count VII and VIII of the

 complaint should also be dismissed.

       In Count IX of the complaint, Adam alleges a violation of the

 Constitutional Right of Equal Protection claiming the decision to deny the

 variance was based on religious reasons. As noted above, however, the

 decision was based on public health and safety reasons and Adam’s failure to

 meet its burden to establish the criteria set forth in the zoning ordinance. The

 decision had nothing to do with Adam’s religion.

       In Count X, Adam alleges a violation of its right to Substantive Due

 Process on the basis the ZBA acted arbitrarily and failed to provide a

 legitimate basis for the denial of the variance. Once again, as previously

 discussed, the comments of the individual ZBA members at the meeting show

 they properly made their decision based on the failure to meet the practical

 difficulty standards set forth in the zoning ordinance. There is no evidence to

 the contrary.

       Since Adam has no evidence to support the allegations that Troy

 violated its Constitutional rights, all of its Section 1983 claims should be

 dismissed.

                             RELIEF SOUGHT




                                        45
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4577 Filed 12/23/20 Page 46 of 47




       For the reasons set forth above, all the claims of Adam and the United

 States should be dismissed as a matter of law. An additional reason for

 dismissal of all of Adam’s claims against the Troy City Council, the Troy

 Planning Commission, and the Troy ZBA is there is no evidence establishing a

 basis as to why those bodies are separately liable for any alleged conduct.

 Thus, it is Troy’s request that summary judgment be granted it its favor in both

 cases and that each and every count of the complaint filed by Adam and both

 counts of the complaint filed by the United States be dismissed against all

 remaining Defendants.

 Dated: December 23, 2020                  s/Allan T. Motzny
                                           Lori Grigg Bluhm (P46908)
                                           Allan T. Motzny (P37580)
                                           500 W. Big Beaver Road
                                           Troy, MI 48084
                                           (248) 524-3320
                                           motznyat@troymi.gov

                             Certificate of Service
 I hereby certify that on December 23, 2020, I electronically filed Defendants
 Motion for Summary Judgment and the Brief in Support of Motion with the
 Clerk of the Court using the ECF system which will send notification of such
 filing to all parties of record using the ECF system.

                                           s/Allan T. Motzny
                                           Lori Grigg Bluhm (P46908)
                                           Allan T. Motzny (P37580)
                                           Attorneys for Defendants
                                           500 W. Big Beaver Road
                                           Troy, MI 48084
                                           (248) 524-3320
 Dated: December 23, 2020                  motznyat@troymi.gov
                                      46
Case 2:18-cv-13481-NGE-APP ECF No. 65, PageID.4578 Filed 12/23/20 Page 47 of 47




                                      47
